 



Exhibit 10.2
April 6, 2006
Mr. Juan Garza, Jr.
Chairman
H C 1, Box 9700
Eagle Pass, Texas 78852
Re: KTTT Outstanding Invoices
Dear Chairman Garza:
As you know, the Kickapoo Traditional Tribe of Texas and Lakes Entertainment,
Inc. (“Parties”) have executed a Letter of Settlement (“Letter”) whereby
effective April 3, 2006 the parties settled all outstanding issues related to
the outstanding monies owed by the Tribe to Lakes. I would also like to confirm
that the following agreements were also terminated effective on April 3, 2006
(collectively, “Agreement”):

  •   Gaming Operations Consulting Agreement by and between KTTT Enterprises, a
wholly-owned subsidiary of and a governmental instrument of the Kickapoo
Traditional Tribe of Texas, a federally-recognized Indian Tribe, and Lakes
Kickapoo Consulting, LLC, a Minnesota limited liability company, dated
January 19, 2005.     •   Tribal Agreement by and between Kickapoo Traditional
Tribe of Texas, a federally-recognized Indian Tribe, and Lakes Kickapoo
Consulting, LLC, a Minnesota limited liability company, dated January 19, 2005.
    •   KTTT Note by KTTT Enterprises, a wholly-owned subsidiary of and a
governmental instrument of the Kickapoo Traditional Tribe of Texas, a federally
recognized Indian Tribe, in favor of Lakes Kickapoo Consulting, LLC, a Minnesota
limited liability company, dated January 19, 2005.

 



--------------------------------------------------------------------------------



 



  •   Security Agreement by and between KTTT Enterprises, a wholly-owned
subsidiary of and a governmental instrument of the Kickapoo Traditional Tribe of
Texas, a federally-recognized Indian Tribe, and Lakes Kickapoo Consulting, LLC,
a Minnesota limited liability company, dated January 19, 2005.     •   Tribal
Agreement by and between Kickapoo Traditional Tribe of Texas, a
federally-recognized Indian Tribe, and Lakes Kickapoo Management, LLC, a
Minnesota limited liability company, dated January 19, 2005.     •   Management
Agreement for a Gaming Facility and Related Ancillary Facilities by and between
KTTT Enterprises, a wholly-owned subsidiary of and a governmental instrument of
the Kickapoo Traditional Tribe of Texas, a federally-recognized Tribe, in favor
of Lakes Kickapoo Management, LLC, a Minnesota limited liability company, dated
January 19, 2005.     •   Operating Note by KTTT Enterprises, a wholly-owned
subsidiary of and a governmental instrument of the Kickapoo Traditional Tribe of
Texas, a federally-recognized Indian Tribe, in favor of Lakes Kickapoo
Management, LLC, a Minnesota limited liability company, dated January 19, 2005.
    •   Security Agreement by and between KTTT Enterprises, a wholly-owned
subsidiary of and a governmental instrument of the Kickapoo Traditional Tribe of
Texas, a federally-recognized Indian Tribe, and Lakes Kickapoo Management, LLC,
a Minnesota limited liability company, dated January 19, 2005.

Finally, I would like to confirm that except for the provisions relating to
sovereign immunity and the Letter of Settlement previously executed by the
Parties, the Parties (1) are released from further obligations and
responsibilities under the Agreements and (2) absolutely and unconditionally
release, acquit and forever discharge each other from any and all claims,
demands, actions, suits, and damages (including attorneys’ fees), whether direct
or indirect, fixed or contingent, known or unknown, which the Parties may have
or had arising out of the Agreements. If you have any questions, please feel
free to contact me.
Very truly yours,

     
/s/ Timothy J. Cope
   
 
   
Timothy J. Cope
   
President and CFO
   

c:           Gloria Hernandez, Esq.

 